United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2133
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

    Miguel Fiscal, also known as Miguel Fiscal-Fiscal, also known as Miguel
                   Fiscal-Gonzalez, also known as Alex Fiscal

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                              Submitted: April 19, 2019
                                Filed: May 16, 2019
                                   [Unpublished]
                                   ____________

Before LOKEN, WOLLMAN, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      Miguel Fiscal, a citizen of Mexico, pleaded guilty to illegal reentry after being
convicted of an aggravated felony in violation of 8 U.S.C. § 1326(a) and (b)(2). His
sentencing range under the U.S. Sentencing Guidelines (Guidelines) was 30 to 37
months’ imprisonment and one to three years of supervised release. After considering
the sentencing factors set forth in 18 U.S.C. § 3553(a), the district court1 imposed a
sentence of 30 months’ imprisonment and three years of supervised release. Fiscal
argues that his sentence is not substantively reasonable.

       We consider the substantive reasonableness of a sentence under a deferential
abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007). We may
presume that sentences within the Guidelines range are reasonable. Id. “A
sentencing court abuses its discretion if it fails to consider a relevant factor that
should have received significant weight, gives significant weight to an improper or
irrelevant factor, or considers only the appropriate factors but commits a clear error
of judgment in weighing those factors.” United States v. Timberlake, 679 F.3d 1008,
1012 (8th Cir. 2012) (quoting United States v. Watson, 480 F.3d 1175, 1177 (8th Cir.
2007)).

       Fiscal argues that the district court failed to give sufficient weight to his
difficult childhood. The court was aware of Fiscal’s upbringing because it was
described in Fiscal’s sentencing position memorandum and at the sentencing hearing.
See id. (presuming that the district court had considered and rejected mitigating
factors raised in the sentencing position memorandum and at the sentencing hearing).
The court weighed Fiscal’s mitigating factors against his lengthy criminal history,
which included convictions of carrying a concealed weapon, driving while
intoxicated, transporting aliens within the United States, committing three vehicle
burglary offenses, and reentering the United States illegally after deportation, as well
as being subject to pending charges of driving while intoxicated and providing a false
name and date of birth to a police officer. After taking “into account the nature and
circumstances of the instant offense, as well as the history and characteristics of the
defendant,” the court concluded “that the sentence imposed is sufficient, but not


      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.

                                          -2-
greater than necessary, to afford adequate deterrence to future criminal conduct.” We
find no abuse of discretion in the district court’s decision to impose a sentence at the
bottom of the Guidelines range.

      The judgment is affirmed.
                     ______________________________




                                          -3-